               Case 16-33469 Document 233 Filed in TXSB on 11/05/20 Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS


In     Therma−Flite, Inc.
Re:                                                                               ENTERED
       Debtor(s)                                        Case No.: 16−33469        11/05/2020
                                                        Chapter: 7


                                              ORDER CLOSING CASE


The estate has been fully administered. Therefore, the Court orders:

1. Janet S Casciato−Northrup is discharged as trustee of the estate.

2. The Trustee's bond is cancelled.

3. The case is closed.




Signed and Entered on Docket: 11/5/20
